Citation Nr: 1545073	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the time period beginning on July 28, 2010, but prior to August 12, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970 and from November 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent rating effective July 28, 2010.

In an October 2011 notice of disagreement, the Veteran appealed the 30 percent rating assigned.  A statement of the case was issued on May 13, 2013.  In a statement received on July 9, 2013, the Veteran requested a 30 day extension in which to file his substantive appeal because the statement of the case was sent to his old address.  Thereafter, he submitted a VA Form 9, which was received on August 12, 2013.  Initially the RO made a decision in September 2013 that the VA Form 9, which was received on August 12, 2013, was not submitted in a timely fashion and the case was closed.  (The RO determined that the August 12, 2013 VA Form 9 would be considered a claim for an increased rating.)  Thereafter, in a March 2014 rating decision, the RO granted an increased rating of 100 percent for PTSD, effective August 12, 2013.  However, in a March 2015 supplemental statement of the case, the RO accepted the Veteran's July 9, 2013 statement as a timely substantive appeal.  The March 2015 supplemental statement of the case denied a rating in excess of 30 percent for PTSD from July 28, 2010 to August 12, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains VA treatment records from the VA Medical Center in Salisbury, North Carolina and the Community Based Outpatient Clinic in Winston-Salem, North Carolina dating through April 24, 2013.  Importantly, these most recent VA treatment records in the claims file, which are dated through April 24, 2013, were printed on May 10, 2013.  Despite the March 2015 supplemental statement of the case noting that treatment records dating from March 17, 2010 to August 12, 2013 are of record, the Board only finds treatment records dating through April 24, 2013 in the claims file.  In addition, the April 24, 2013 VA treatment record reflects that group therapy was strongly recommended and that the Veteran seemed receptive.  The Veteran was given a pamphlet to make an appointment through the VA in Greensboro since he now lives there.  However, the record does not contain any treatment records from any VA medical facility in Greensboro, North Carolina.  

Because VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim, and because the above-mentioned VA treatment records are clearly pertinent to the time period of the claim, a remand is required to associate these records with the Veteran's claims file, so that there is a complete record upon which to decide his claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  See also 38 U.S.C.A. § 5103A(c)(2) ; 38 C.F.R. §§ 3.159(c)(2), (c)(3) .

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from all appropriate VA medical facilities, to include in Salisbury, Winston-Salem, and Greensboro, North Carolina, dating from April 24, 2013 to August 12, 2013, and associate them with the claims file.  

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




